DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Provisions 

Examiner’s Note to Applicant
Examiner has identified species that Applicant should make an election therefrom.  Examiner has additionally pointed out the Figures associated with different embodiments not to limit applicant’s election but to rather assist therewith. Furthermore, when making an election, Applicant is advised to specifically list which claims Applicant believes are generic and/or associated with the elected species.

Election/Restrictions
This application contains claims directed to the following patentably distinct species of examples I-VII. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, including a: 
First embodiment: Embodiment with a water storage unit that includes a suction port, a discharge port, and a suction fan (see Specification (page 11 para [0054]), Figures 1-3)
Second embodiment: Embodiment I with an electric heater (see Specification (page 20 para [0112]), Figure 4)
Third embodiment: Embodiment I with an electric heater and a flow generator (see Specification (page 21 para [0119]), Figure 5)
Fourth embodiment: Embodiment with an evaporator, a heat exchange chamber and water storage unit  that does not include a suction port, a discharge port, and a suction fan (see Specification (page 22 para [0124]), Figures 6, 7)
Fifth embodiment : Embodiment IV and a three-way valve (see Specification (page 26 para [0148]), Figure 8)
Sixth embodiment: Embodiment IV with and an electric heater (see Specification (page 27 para [0154]), Figure 9)
Seventh embodiment: Embodiment IV with an electric heater and a flow generator (see Specification (page 28 para [0160]), Figure 10)
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.  Applicant is reminded that should a generic or linking claim be found allowable, surely rejoinder will occur.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/PALLAVI CHITTA/Examiner, Art Unit 1711  

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711